otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10980061 in view of EVGENY KHOROV et al. (“Multiple NAVs for Spatial Reuse” herein EVGENY).

Regarding claim 1, the patent app. 10980061 teaches an information processing apparatus comprising: circuitry configured to: 
manage a first transmission suppression time period, the first transmission suppression time period being set in a network including the information processing apparatus (claim 1); and 
manage a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks (claim 1), the other networks not including the information processing apparatus and transmitting radio waves reaching the information processing apparatus (claim 1), 
wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks (claim 4); reception of an RTS (Request to Send) frame from the one of the other networks (claim 5).
However, the patent app. 10980061 does not teach wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks, the CTS frame corresponding to the RTS frame.
But, EVGENY  in a similar or same field of endeavor teaches wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EVGENY in the system of the patent app. 10980061 to configure NAV.
The motivation would have been to prevent collision in overlap and invisible nodes. 

Regarding claim 2, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to set the second transmission suppression time period of each of the other networks on a basis of a control signal received from another information processing apparatus belonging to the one of the other networks (claim 2).

Regarding claim 3, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to set the second transmission suppression time period of the one of the other networks on a basis of a value of Duration in a control signal received from another information processing apparatus belonging to the one of the other networks (claim 3).

Regarding claim 4, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from another information processing apparatus belonging to the one of the other networks is a CF-END (Contention Free End) frame (claim 1), the circuitry is further configured to cancel the second transmission suppression time period of the one of the other networks corresponding to address information in the CF-END frame (claim 1).

Regarding claim 5, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from another information processing apparatus belonging to the network is an RTS (Request to Send) frame, the circuitry is further configured to set the first transmission suppression time period of the network on a basis of a value of Duration in the RTS frame (claim 5).

Regarding claim 6, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to perform control not to transmit a signal to a wireless transmission path until all the first transmission suppression time period of the network and the second transmission suppression time period of each of the other networks are cancelled (claim 6).

Regarding claim 7, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to change details of management of the first and second transmission suppression time periods on a basis of a type of control signal received from another information processing apparatus belonging to the one of the other networks (claim 7).

Regarding claim 8, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to manage, for each of the other networks, a plurality of second transmission suppression time periods set in a plurality of the other networks (claim 1).

Regarding claim 9, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from an access point belonging to the network is a CTS frame, the circuitry is further configured to figure out that data is to be transmitted in the network (claim 9).

Regarding claim 10, the patent app. 10980061 teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from an access point belonging to the network is a CF-END frame, the circuitry is further configured to figure out that data is not to be transmitted from the access point in the network (claim 1).

Regarding claim 11, the patent app. 10980061 teaches communication system comprising: 
a first information processing apparatus including first circuitry configured to transmit a control signal for setting a first transmission suppression time period in a network including both the first information processing apparatus (claim 1) and a second information processing apparatus in a case where data is to be transmitted in the network (claim 1); and 
the second information processing apparatus including second circuitry configured to manage the first transmission suppression time period, the first transmission suppression time period being set in the network on a basis of the control signal (claim 1), and manage a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks, the other networks not including the first information processing apparatus or the second information processing apparatus (claim 1) and transmitting radio waves reaching the second information processing apparatus (claim 1), 
wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks (claim 4); reception of an RTS (Request to Send) frame from the one of the other networks (claim 5).
However, the patent app. 10980061 does not teach wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks, the CTS frame corresponding to the RTS frame.
But, EVGENY  in a similar or same field of endeavor teaches wherein the second circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EVGENY in the system of the patent app. 10980061 to configure NAV.
The motivation would have been to prevent collision in overlap and invisible nodes. 

Regarding claim 12, the patent app. 10980061 teaches an information processing method comprising: 
managing a first transmission suppression time period, the first transmission suppression time period being set in a network including an information processing apparatus (claim 1); and 
managing a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks, the other networks not including the information processing apparatus (claim 1) and transmitting radio waves reaching the information processing apparatus (claim 1);
However, the patent app. 10980061 does not teach on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks, the CTS frame corresponding to the RTS frame.
But, EVGENY  in a similar or same field of endeavor teaches on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by EVGENY in the system of the patent app. 10980061 to configure NAV.
The motivation would have been to prevent collision in overlap and invisible nodes. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVGENY KHOROV et al. (“Multiple NAVs for Spatial Reuse” herein EVGENY).



Regarding claim 1, EVGENY teaches an information processing apparatus (slide 6, figure, STA, AP) comprising: circuitry configured to: 
manage a first transmission suppression time period, the first transmission suppression time period being set in a network including the information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; AP2, STA2, STA3 in BSS2 manage NAV1); and 
manage a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks, the other networks not including the information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; STA1, AP1, AP3) and transmitting radio waves reaching the information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color), 
wherein the circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).

Regarding claim 2, EVGENY teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to set the second transmission suppression time period of each of the other networks on a basis of a control signal received from another information processing apparatus belonging to the one of the other networks (Slide 6, Solution: figure, and Slide 7, Multiple NAVs: if at least one NAV indicates that the medium is busy, then the medium is considered to be busy as indicated by signaling, RTS, CTS, for sets NAV1, NAV2 in slide 6).


Regarding claim 4, EVGENY teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from another information processing apparatus belonging to the one of the other networks is a CF-END (Contention Free End) frame (Slide 6, Solution: figure, slide 8, Multiple NAVs complexity: when CF-end is received the shall reset the necessary NAV, indicating finish transmitting and data will not transmit on the network), the circuitry is further configured to cancel the second transmission suppression time period of the one of the other networks corresponding to address information in the CF-END frame (Slide 6, Solution: figure, slide 8, Multiple NAVs complexity: when CF-end is received the shall reset the necessary NAV, indicating finish transmitting and data will not transmit on the network and end the suppression time period).

Regarding claim 6, EVGENY teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to perform control not to transmit a signal to a wireless transmission path until all the first transmission suppression time period of the network and the second transmission suppression time period of each of the other networks are cancelled (slide 6, Solution: figure, and Slide 7, Multiple NAVs, if at least one NAV indicates that the medium is busy, then medium is considered to be busy, NAVs either own network or other networks).

Regarding claim 7, EVGENY teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to change details of management of the first and second transmission suppression time periods on a basis of a type of control signal received from another information processing apparatus belonging to the one of the other networks (slide 6, Solution: figure, and Slide 7, Multiple NAVs, RTS, CTS, and CF-end).

Regarding claim 8, EVGENY teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to manage, for each of the other networks, a plurality of second transmission suppression time periods set in a plurality of the other networks (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA).

Regarding claim 9, EVGENY teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from an access point belonging to the network is a CTS frame, the circuitry is further configured to figure out that data is to be transmitted in the network (slide 6, Solution: figure, and Slide 7, Multiple NAVs, CTS indicating the it is ok to send).

Regarding claim 10, EVGENY teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from an access point belonging to the network is a CF-END frame, the circuitry is further configured to figure out that data is not to be transmitted from the access point in the network (Slide 6, Solution: figure, slide 8, Multiple NAVs complexity: when CF-end is received the shall reset the necessary NAV, indicating finish transmitting and data will not transmit on the network).

Regarding claim 11, EVGENY teaches communication system comprising: 
a first information processing apparatus including first circuitry configured to transmit a control signal for setting a first transmission suppression time period in a network including both the first information processing apparatus (Slide 6, Solution: figure, and Slide 7, Multiple NAVs: if at least one NAV indicates that the medium is busy, then the medium is considered to be busy as indicated by signaling, RTS, CTS, for sets NAV1, NAV2 in slide 6) and a second information processing apparatus in a case where data is to be transmitted in the network (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color; AP2, STA2, STA3 in BSS2 manage NAV1); and 
the second information processing apparatus including second circuitry configured to manage the first transmission suppression time period, the first transmission suppression time period being set in the network on a basis of the control signal (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; AP2, STA2, STA3 in BSS2 manage NAV1), and manage a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks, the other networks not including the first information processing apparatus or the second information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; STA1, AP1, AP3) and transmitting radio waves reaching the second information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs), 
wherein the second circuitry is further configured to set the second transmission suppression time period on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).

Regarding claim 12, EVGENY teaches an information processing method comprising: 
managing a first transmission suppression time period, the first transmission suppression time period being set in a network including an information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; AP2, STA2, STA3 in BSS2 manage NAV1); and 
managing a second transmission suppression time period for each of other networks, the second transmission suppression time period being set in each of the other networks, the other networks not including the information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs; STA1, AP1, AP3) and transmitting radio waves reaching the information processing apparatus (slide 6, Solution: use multiple NAVs, each NAVs corresponds to a particular BSS; in figure: NAV1, NAV2; Slide 7, Each STA maintains multiple NAVs, each NAV corresponds to a particular BSS heard by the STA with frame containing BSSID or using BSS color to distinguish overlapped BSSs), on a condition that a CTS (Clear to Send) frame from one of the other networks is received after reception of an RTS (Request to Send) frame from the one of the other networks (slide 6, in figure: NAV1, NAV2; Slide 7, CTS from other networks (BSS1, BSS3, AP1, AP3) setting NAV1 and NAV2 after receiving RTS and CTS), the CTS frame corresponding to the RTS frame (slide 6, in figure: NAV1, NAV2; Slide 7, RTS corresponding with CTS in configuring NAV).

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVGENY KHOROV et al. (“Multiple NAVs for Spatial Reuse” herein EVGENY) in view of DEL PRADO et al. (US 20030123405).
 
Regarding claim 3, EVGENY does not teach the information processing apparatus according to claim 1, wherein the circuitry is further configured to set the second transmission suppression time period of the one of the other networks on a basis of a value of Duration in a control signal received from another information processing apparatus belonging to the one of the other networks.
But, DEL PRADO et al. (US 20030123405) in a similar or same field of endeavor teaches wherein the management unit sets the transmission suppression time period of one of the other networks on a basis of a value of Duration in a control signal received from another information processing apparatus belonging to the one of the other networks (par. 37, 44, ONAV is updated with the values of the Duration ID/field carried by frames coming from OBSSs only).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DEL PRADO in the system of EVGENY to obtain the duration of the transmission that would interfering from other networks.
The motivation would have been to provide prevent interference from other networks. 

Regarding claim 5, EVGENY teaches the information processing apparatus according to claim 1, wherein in a case where a control signal received from another information processing apparatus belonging to the network is an RTS (Request to Send) frame, the circuitry is further configured to set the first transmission suppression time period of the network on a basis of a value of Duration in the RTS frame.
But, DEL PRADO et al. (US 20030123405) in a similar or same field of endeavor teaches wherein in a case where a control signal received from another information processing apparatus belonging to the network is an RTS (Request to Send) frame, the management unit sets the transmission suppression time period of the network on a basis of a value of Duration in the RTS frame (par. 35, 37, 43, RTS including duration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DEL PRADO in the system of EVGENY to obtain the duration of the transmission that would interfering from other networks.
The motivation would have been to provide prevent interference from other networks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KWON et al. (US 20150156794) teaches each of the plurality of access points AP1 and AP2 may be located within each other's coverage (fig. 5, par. 106).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/27/2022